Docket No. 101054.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




PATRICK A. TUITE, Appellant, v. MICHAEL CORBITT et al.,
                       Appellees.

                  Opinion filed December 21, 2006.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Justices Fitzgerald, Garman, and Karmeier concurred in the
judgment and opinion.
   Justice Freeman concurred in part and dissented in part, with
opinion.
   Chief Justice Thomas and Justice Burke took no part in the
decision.



                              OPINION

    Plaintiff, Patrick A. Tuite, filed a complaint in the circuit court of
Cook County against defendants, Michael Corbitt, Sam Giancana, and
HarperCollins Publishers, alleging claims of defamation per se, false
light invasion of privacy, and intentional infliction of emotional
distress as a result of certain statements contained in defendants’
book, Double Deal. Defendants filed a motion to dismiss the
complaint under section 2–615 of the Code of Civil Procedure (Code)
(735 ILCS 5/2–615 (West 2002)). The trial court granted defendants’
motion to dismiss, finding that the disputed statements were capable
of a reasonable innocent construction. The appellate court affirmed
the trial court’s judgment. 358 Ill. App. 3d 889.
    We allowed Tuite’s petition for leave to appeal. 177 Ill. 2d R.
315(a). Tuite contends that this court should abandon the innocent
construction rule. In the alternative, Tuite contends that the dismissal
of his complaint should be reversed because there is no reasonable
innocent construction for the statements. We decline to abandon the
innocent construction rule, but find that the appellate court erred in
affirming the dismissal of plaintiff’s claims of defamation per se and
false light invasion of privacy based on the application of the rule. We
therefore reverse the judgments of the appellate and circuit courts and
remand this matter to the circuit court for further proceedings.

                          I. BACKGROUND
    Corbitt and Giancana coauthored Double Deal, a book that
recounts Corbitt’s experiences in organized crime in the Chicago area.
HarperCollins published Double Deal. In Double Deal, Corbitt and
Giancana included a discussion of Tuite’s involvement in defending
alleged Chicago mafia boss Joey Aiuppa against criminal charges in
1985. Based on the description of his involvement in Aiuppa’s
defense, Tuite filed a complaint alleging defamation per se, false light
invasion of privacy, and intentional infliction of emotional distress.
    In his complaint, Tuite alleged that Corbitt is a “self-admitted
professional criminal, whose life in crime was in the service of the
Chicago mafia.” Double Deal purports to be a nonfiction account of
organized crime activities in the Chicago area. The cover of the book
states it is “The Inside Story of Murder, Unbridled Corruption, and
the Cop Who Was a Mobster.” Tuite identified the following excerpt
from Double Deal as the basis of his claims:
             “Unfortunately for the Outfit, during [Operation]
         Strawman, the FBI had uncovered tons of evidence
         connecting the Chicago bosses to the guys in Kansas City.
         When the FBI started calling this new case against Chicago’s
         top bosses Strawman II, it was pretty clear they were on a
         roll.



                                  -2-
     Although Strawman II put a crimp in Chicago’s top guys,
particularly Joey Aiuppa, at first they figured they could beat
the charges. But then when witnesses starting [sic] lining up
against them, they began to get worried. Three of the FBI’s
key witnesses–Allen Glick, the guy who fronted four Vegas
casinos for Chicago; Aladena ‘Jimmy the Weasel’ Fratianno;
and the former Teamsters president Roy Williams–had
everyone seriously concerned. From what I understand, they
knew enough to bury just about everybody who was anybody
in the Outfit.
     And it was no use trying to take them out, either. Even if
Lombardo (who was serving time on [Operation] Pendorf in
Leavenworth) or Spilotro (who was in a Chicago jail awaiting
trial for murder) had been available to do the job, it would
have been an impossible task. The more critical witnesses, like
Roy Williams, had been under heavy security for months, ever
since the convictions had come down in Operation Pendorf.
So they were virtually untouchable.
     Ultimately it wouldn’t be just Williams, Glick, and the
Weasel the Outfit would have to worry about; by the time the
trial got under way in 1985, there were guys flipping left and
right. It was pretty clear that the Chicago Outfit was going to
take a major hit. Sal told me Joey Aiuppa figured he was
going away for sure if he didn’t get some better
representation. At seventy-seven, Joey Aiuppa was an old
man, and he didn’t want to die in prison. He was desperate to
walk away from those charges and wanted to bring in Pat
Tuite, an attorney who’d represented mob cases in the past.
But Sal said that Aiuppa had run into a wall with Tuite.
Supposedly, the big-shot lawyer told Aiuppa that he’d need a
million-dollar retainer before he’d even walk in the door.
     It might seem crazy, playing hardball with an Outfit boss
like that, but Tuite had his reasons; he was far from stupid. He
knew that Outfit guys had a reputation for not paying their
attorneys. They’d get off and then leave the lawyer holding the
bag. If the guy made any noise about his bill, it was ‘take me
to court,’ which, of course, no one ever had the balls to do.


                          -3-
              So now Aiuppa and his pals had a dilemma. They didn’t
          want to go on their kick, take their defense money out of their
          own pockets. So what did they do? They decided to go to Las
          Vegas–the now crime-free town–and let their skim pay Tuite.
              [The book then describes how Corbitt and others traveled
          to Utah, picked up duffel bags containing $1 million in $100
          bills, and delivered the bags to an individual in Chicago. The
          book states, ‘I understand Tuite got his retainer later that
          night.’]
              After Tuite was on the case, all the guys were sort of
          semijubilant. Everybody figured Tuite had it all handled. To
          Aiuppa and his codefendants, it was like it was a done deal,
          like they were all going to be acquitted. So you can imagine
          their reaction when they were all found guilty the following
          January–1986. I understand they were all sitting around their
          hotel room in Kansas City, ready to open a bottle of
          champagne, when the feds showed up to arrest them. And
          what about Tuite? What kind of explanation could he possibly
          have given for this result? I can’t think of one that would’ve
          satisfied me–not after advancing him a million bucks for his
          legal fees. And I guess that’s why, for the life of me, I’ve
          never understood why Pat Tuite didn’t get whacked. Go
          figure.”
     Tuite alleged that these statements are false. He was not retained
by Aiuppa, he was not the attorney of record, and he did not file an
appearance or participate in the trial. Rather, he served only as a
consultant to Aiuppa’s attorneys. Additionally, he did not demand or
receive a retainer of $1 million cash and did not knowingly receive
illegally obtained funds as payment for his consulting services.
Further, Tuite alleged the statements falsely imply that he would use
all or a portion of the cash retainer to commit bribery or other criminal
conduct to ensure that he “had it all handled” and that acquittal was
“a done deal.”
     Tuite alleged that the statements are defamatory per se because
they impute to him criminal wrongdoing, a want of integrity as an
officer of the court, a want of integrity in the performance of his
ethical duties as an attorney, and an inability to perform his
professional duties as a criminal defense attorney. Tuite further alleged

                                  -4-
that the defendants were negligent in publishing the false statements
or, in the alternative, that the defendants published the statements with
knowledge that they were false or with reckless disregard as to their
truth or falsity. Tuite alleged that publication of the statements was
wilful and wanton and damaged his reputation as an attorney and as
an officer of the court.
     In support of his claim of intentional infliction of emotional
distress, Tuite alleged that statements in the book, as well as
statements made by defendants in marketing the book, caused him to
fear for his safety and the safety of those around him. Tuite alleged
that the statements were extreme and outrageous and caused him
severe emotional distress.
     Defendants filed a motion to dismiss the complaint under section
2–615 of the Code, asserting that the complaint failed to state a claim
of defamation per se because the disputed statements are capable of
an innocent construction. Additionally, defendants asserted that the
complaint failed to state a claim of false light invasion of privacy
because Tuite failed to allege special damages as required to support
such a claim when the statements are not defamatory per se.
Defendants further asserted that the conduct alleged in the complaint
was not sufficiently extreme and outrageous to support a claim of
intentional infliction of emotional distress.
     Tuite filed an amended complaint, restating the allegations of his
original complaint and attaching a copy of Double Deal as an exhibit.
The trial court subsequently granted defendants’ motion to dismiss the
amended complaint. The trial court found that the disputed statements
were not defamatory per se because they were capable of a reasonable
innocent construction. The court also held that Tuite failed to state a
claim of false light invasion of privacy because he did not allege
special damages. Further, the statements were not sufficiently extreme
and outrageous to support a claim of intentional infliction of
emotional distress. The trial court, therefore, dismissed the amended
complaint in its entirety.
     On appeal, Tuite argued that the trial court erred in dismissing his
claims of defamation per se and false light invasion of privacy because,
when read in context, the statements do not permit a reasonable
innocent construction. Tuite also argued that his complaint adequately
alleged a claim of intentional infliction of emotional distress.

                                  -5-
     The appellate court, with one justice dissenting in part, affirmed
the trial court’s judgment. 358 Ill. App. 3d at 891. The appellate court
found that the statements could reasonably be read to indicate that
Tuite was hired to provide “better representation” and that Aiuppa
and his codefendants were required to pay a substantial retainer due
to the risk of nonpayment of their legal bills. 358 Ill. App. 3d at 897.
The belief that acquittal was a “done deal” and the “semijubilant”
reaction after hiring Tuite could reasonably be construed to mean that
the codefendants had complete faith in Tuite and they were elated at
the thought of being represented by the best attorney available. 358 Ill.
App. 3d at 898. The appellate court concluded that the statements,
considered in the context of the book as a whole, were reasonably
subject to this innocent construction. 358 Ill. App. 3d at 898. Thus,
the appellate court held that the complaint failed to state a claim of
defamation per se. 358 Ill. App. 3d at 899.
     The appellate court also held that Tuite’s false light invasion of
privacy claim was dependent upon the establishment of a claim of
defamation per se. 358 Ill. App. 3d at 899. Thus, the failure of Tuite’s
defamation per se cause of action resulted in the dismissal of his false
light invasion of privacy claim. 358 Ill. App. 3d at 899. The appellate
court further held that the disputed statements were not sufficiently
extreme and outrageous to support a cause of action for intentional
infliction of emotional distress. 358 Ill. App. 3d at 900.
     Justice Wolfson disagreed with the majority’s conclusion that the
statements were subject to a reasonable innocent construction. 358 Ill.
App. 3d at 901 (Wolfson, J., specially concurring in part and
dissenting in part). In Justice Wolfson’s view, “[t]he clear message is
that Tuite was ready and able to fix the case, that he was paid to fix
it, and that he did not deliver, something that should have caused a
premature end to his life. It takes more than a ‘strain’ to apply an
innocent meaning to the offending words. It takes a gyration of
Olympian proportion.” 358 Ill. App. 3d at 901 (Wolfson, J., specially
concurring in part and dissenting in part). Justice Wolfson would have
reversed the dismissal of the defamation per se and false light invasion
of privacy counts and remanded for further proceedings. 358 Ill. App.
3d at 902 (Wolfson, J., specially concurring in part and dissenting in
part).


                                  -6-
   We granted Tuite’s petition for leave to appeal. 177 Ill. 2d R.
315(a). We then allowed the Chicago Tribune Company, the Chicago
Sun-Times, Inc., ABC, Inc., WLS Television, Inc., CBS
Broadcasting, Inc., Simon & Schuster, Inc., the Chicago Reader, Inc.,
Crain Communications, Inc., the Copley Press, Inc., and the Illinois
Broadcasters Association to file an amicus curiae brief in support of
defendants. 155 Ill. 2d R. 345. We allowed AIDA, Inc., to file an
amicus curiae brief in support of Tuite. 155 Ill. 2d R. 345.

                           II. ANALYSIS
    Tuite argues that the appellate court erred in finding the
statements in Double Deal capable of a reasonable innocent
construction. Tuite also urges this court to abandon the innocent
construction rule and replace it with the “reasonable construction
rule.” Based on these contentions, Tuite seeks reinstatement of his
claims of defamation per se and false light invasion of privacy. Tuite
does not challenge the dismissal of his claim of intentional infliction of
emotional distress. We will first consider Tuite’s argument that the
innocent construction rule should be abandoned.

                  A. The Innocent Construction Rule
    A statement is defamatory if it tends to harm a person’s reputation
to the extent that it lowers that person in the eyes of the community
or deters others from associating with that person. Solaia Technology,
LLC v. Specialty Publishing Co., 221 Ill. 2d 558, 579 (2006).
Statements may be considered defamatory per se or defamatory per
quod. Kolegas v. Heftel Broadcasting Corp., 154 Ill. 2d 1, 10 (1992).
A statement is defamatory per se if its defamatory character is obvious
and apparent on its face and injury to the plaintiff’s reputation may be
presumed. Owen v. Carr, 113 Ill. 2d 273, 277 (1986). In a defamation
per quod action, damage to the plaintiff’s reputation is not presumed.
Rather, the plaintiff must plead and prove special damages to recover.
Bryson v. News America Publications, Inc., 174 Ill. 2d 77, 103
(1996). Here, plaintiff only alleges a claim of defamation per se.
    In Illinois, there are five categories of statements that are
defamatory per se: (1) statements imputing the commission of a crime;
(2) statements imputing infection with a loathsome communicable

                                   -7-
disease; (3) statements imputing an inability to perform or want of
integrity in performing employment duties; (4) statements imputing a
lack of ability or that otherwise prejudice a person in his or her
profession or business; and (5) statements imputing adultery or
fornication. Solaia Technology, 221 Ill. 2d at 579-80, citing Van
Horne v. Muller, 185 Ill. 2d 299, 307 (1998). However, even if a
statement falls into one of the categories of words that are defamatory
per se, it will not be actionable per se if it is reasonably capable of an
innocent construction. Bryson, 174 Ill. 2d at 90.
    The innocent construction rule originated in Illinois from obiter
dictum in John v. Tribune Co., 24 Ill. 2d 437 (1962). See Chapski v.
Copley Press, 92 Ill. 2d 344, 347 (1982), citing Valentine v. North
American Co. for Life & Health Insurance, 60 Ill. 2d 168, 172 (1974)
(Ward, J., dissenting, joined by Underwood, C.J., and Schaefer, J.).
In John, this court stated:
             “We further believe the language in defendant’s articles is
         not libelous of plaintiff when the innocent construction rule is
         consulted. That rule holds that the article is to be read as a
         whole and the words given their natural and obvious meaning,
         and requires that words allegedly libelous that are capable of
         being read innocently must be so read and declared
         nonactionable as a matter of law.” John, 24 Ill. 2d at 442.
    Twenty years after John was decided, this court reconsidered the
innocent construction rule in Chapski. We acknowledged that the rule
had “been applied in dozens of appellate court cases, but in something
less than a completely uniform fashion [citations] and often over
vigorous objections concerning its application or whether it continues
to be a fair statement of the law.” Chapski, 92 Ill. 2d at 348. We also
noted that application of the rule had not been entirely consistent in
this court and that the rule had been subject to much critical
commentary. Chapski, 92 Ill. 2d at 349. We further recognized that
the innocent construction rule, or a variation of that rule, was
recognized in only a few states. Chapski, 92 Ill. 2d at 349 (citing
Monnin v. Wood, 86 N.M. 460, 525 P.2d 387 (1974), Walker v.
Kansas City Star Co., 406 S.W.2d 44 (Mo. 1966), Steffes v.
Crawford, 143 Mont. 43, 386 P.2d 842 (1963), Becker v. Toulmin,
165 Ohio St. 549, 138 N.E.2d 391 (1956), and Tulsa Tribune Co. v.
Kight, 174 Okla. 359, 50 P.2d 350 (1935)).

                                   -8-
     We observed that one of the early justifications for the rule was
that it mitigated the harshness of strict liability that existed in
defamation law prior to Gertz v. Robert Welch, Inc., 418 U.S. 323, 41
L. Ed. 2d 789, 94 S. Ct. 2997 (1974). Chapski, 92 Ill. 2d at 350. The
strongest rationale for the rule, however, was that it comported with
the constitutional interests of free speech and free press and
encouraged the robust discussion of daily affairs. Chapski, 92 Ill. 2d
at 350, citing Dauw v. Field Enterprises, Inc., 78 Ill. App. 3d 67, 71
(1979). The primary criticism of the rule was that courts had a
tendency to strain to find an unnatural innocent meaning for a
statement when an innocent construction was clearly unreasonable and
a defamatory meaning was far more probable. Chapski, 92 Ill. 2d at
350-51.
     This court concluded that a modification of the innocent
construction rule was warranted “[g]iven the inconsistencies,
inequities and confusion that are now apparent from the
interpretations and applications of the rule as originally announced in
John, and the broader protections that now exist to protect first
amendment interests [citations], together with the availability of the
various privileges [citations].” Chapski, 92 Ill. 2d at 351-52. This
court, therefore, held that:
         “[A] written or oral statement is to be considered in context,
         with the words and the implications therefrom given their
         natural and obvious meaning; if, as so construed, the statement
         may reasonably be innocently interpreted or reasonably be
         interpreted as referring to someone other than the plaintiff it
         cannot be actionable per se.” Chapski, 92 Ill. 2d at 352.
This preliminary determination is a question of law to be resolved by
the court; whether the statement was in fact understood to be
defamatory or to refer to the plaintiff is a question for the jury if the
initial determination is resolved in the plaintiff’s favor. Chapski, 92 Ill.
2d at 352, citing Troman v. Wood, 62 Ill. 2d 184, 189 (1975).
     This court addressed the innocent construction rule again in
Mittleman v. Witous, 135 Ill. 2d 220, 232 (1989), observing that “the
law of defamation in general–and the innocent construction rule in
particular–has spawned a morass of case law in which consistency and
harmony have long ago disappeared.” Nevertheless, we did not
abandon the innocent construction rule. Instead, we clarified that

                                    -9-
courts should not balance a reasonable innocent construction of a
statement with a reasonable defamatory construction. Mittleman, 135
Ill. 2d at 232. Rather, statements reasonably capable of an innocent
construction should be interpreted as nondefamatory. Mittleman, 135
Ill. 2d at 232. This court also held that the innocent construction rule
applies only to per se actions. Mittleman, 135 Ill. 2d at 232. We
acknowledged that the innocent construction rule favors defendants
in per se actions, but found the tougher standard warranted in those
cases because damages are presumed. Mittleman, 135 Ill. 2d at 234.
     Subsequently, in Bryson, this court stressed that “[o]nly
reasonable innocent constructions will remove an allegedly
defamatory statement from the per se category.” (Emphasis in
original.) Bryson, 174 Ill. 2d at 90, citing Kolegas, 154 Ill. 2d at 11;
Costello v. Capital Cities Communications, Inc., 125 Ill. 2d 402
(1988). We further explained that:
          “In applying the innocent construction rule, courts must give
          the allegedly defamatory words their natural and obvious
          meaning. [Citations.] Courts must therefore interpret the
          allegedly defamatory words as they appeared to have been
          used and according to the idea they were intended to convey
          to the reasonable reader. [Citation.] When a defamatory
          meaning was clearly intended and conveyed, this court will not
          strain to interpret allegedly defamatory words in their mildest
          and most inoffensive sense in order to hold them nonlibellous
          under the innocent construction rule.” Bryson, 174 Ill. 2d at
          93.
     Thus, the innocent construction rule does not require courts to
strain to find an unnatural innocent meaning for a statement when a
defamatory meaning is far more reasonable. Bryson, 174 Ill. 2d at 94.
The rule also does not require courts “to espouse a naïveté
unwarranted under the circumstances.” Bryson, 174 Ill. 2d at 94.
     It is apparent that the innocent construction rule has been clarified
on several occasions by this court in response to difficulties in
application. Notably, the rule has been retained despite those
difficulties and is now well established, with a long history in this
state. Tuite’s request that we abandon the innocent construction rule
necessarily implicates principles of stare decisis.


                                  -10-
     The doctrine of stare decisis expresses the policy of courts to
stand by precedent and to avoid disturbing settled points. People v.
Sharpe, 216 Ill. 2d 481, 519 (2005), quoting Vitro v. Mihelcic, 209
Ill. 2d 76, 81-82 (2004). This doctrine ensures that the law will not
change erratically, but will develop in a principled and intelligible
fashion. Sharpe, 216 Ill. 2d at 519, quoting Vitro, 209 Ill. 2d at 81-82.
Stare decisis allows the people and the bar of this state to rely upon
the decisions of this court with assurance that they will not be lightly
overruled. Sharpe, 216 Ill. 2d at 519, quoting Vitro, 209 Ill. 2d at 81-
82. Thus, any departure from stare decisis must be specially justified.
Sharpe, 216 Ill. 2d at 520, quoting Vitro, 209 Ill. 2d at 81-82.
     Prior decisions of this court should not be overruled absent good
cause or compelling reasons. Sharpe, 216 Ill. 2d at 520, quoting Vitro,
209 Ill. 2d at 81-82. This court will not depart from precedent merely
because the court might have decided otherwise if the question were
a new one. Sharpe, 216 Ill. 2d at 520, quoting Vitro, 209 Ill. 2d at 81-
82. A settled rule of law that does not contravene a statute or
constitutional principle should, therefore, be followed unless serious
detriment prejudicial to public interests is likely to result. Sharpe, 216
Ill. 2d at 520, quoting Vitro, 209 Ill. 2d at 81-82. Good cause to
depart from stare decisis also exists when governing decisions are
unworkable or are badly reasoned. Sharpe, 216 Ill. 2d at 520, citing
People v. Jones, 207 Ill. 2d 122, 134 (2003).
     Tuite argues that this court should abandon the innocent
construction rule for several reasons. First, Tuite asserts that the rule
has been rejected in most other jurisdictions and that there is no sound
policy reason to retain it. Tuite also argues that various protections
and privileges have developed rendering the rule unnecessary. Tuite
further contends that the innocent construction rule improperly
eliminates the role of the jury in determining whether a statement has
a defamatory meaning. According to Tuite, if the trial court finds there
is no reasonable innocent construction for a statement, the plaintiff
should then be entitled to a judgment as a matter of law because no
jury could reasonably find the statement nondefamatory. Tuite also
argues that the rule cannot be reconciled with the standards to be
applied to a section 2–615 motion to dismiss. Tuite asserts that,
contrary to section 2–615, the innocent construction rule requires the
factual allegations and inferences surrounding the statement to be

                                  -11-
viewed in a light most favorable to the defendant because any
reasonable innocent construction must be accepted even if a more
reasonable defamatory construction exists. Lastly, Tuite argues that
despite the efforts in Chapski and Bryson to clarify the rule, it
continues to be misapplied by Illinois courts.
     Based on these arguments, Tuite asks this court to abandon the
innocent construction rule and adopt the “reasonable construction
rule” in its place. Tuite asserts that the reasonable construction rule,
applied in a majority of jurisdictions, strikes the proper balance by
requiring the trial court to determine whether the disputed statement
is reasonably capable of a defamatory construction. If the statement
is reasonably capable of a defamatory construction, the jury decides
whether it was intended or understood to be defamatory. Tuite argues
that the reasonable construction rule insulates the judicial system from
frivolous claims without eliminating the role of the jury.
     In Chapski, this court considered many of the objections to the
innocent construction rule that are now raised by Tuite. We
acknowledged that the innocent construction rule, or a variation
thereof, was recognized in only a few states. See Chapski, 92 Ill. 2d
at 349. We also considered “the broader protections that now exist to
protect first amendment interests [citations] together with the
availability of the various privileges.” Chapski, 92 Ill. 2d at 351 (citing
New York Times Co. v. Sullivan, 376 U.S. 254, 11 L. Ed. 2d 686, 84
S. Ct. 710 (1964), Gertz v. Robert Welch, Inc., 418 U.S. 323, 41 L.
Ed. 2d 789, 94 S. Ct. 2997 (1974), Colson v. Stieg, 89 Ill. 2d 205,
209 (1982), Blair v. Walker, 64 Ill. 2d 1 (1976), Farnsworth v.
Tribune Co., 43 Ill. 2d 286 (1969), Zienfeld v. Hayes Freight Lines,
Inc., 41 Ill. 2d 345 (1968), Catalano v. Pechous, 83 Ill. 2d 146, 167-
68 (1980), and Restatement (Second) of Torts §§ 583 through 613
(1977)). We, nevertheless, chose only to modify the rule in light of
these considerations rather than abandon it. Chapski, 92 Ill. 2d at 351-
52.
     Tuite cites three cases that were decided after Chapski in support
of his argument that new protections have rendered the innocent
construction rule unnecessary. Tuite asserts that Milkovich v. Lorain
Journal Co., 497 U.S. 1, 111 L. Ed. 2d 1, 110 S. Ct. 2695 (1990),
held a defamatory statement must be factual rather than mere
hyperbole or unverifiable opinion to be actionable. The Supreme

                                   -12-
Court, however, previously stated in Gertz that expressions of opinion
are constitutionally protected. The Court asserted that “[h]owever
pernicious an opinion may seem, we depend for its correction not on
the conscience of judges and juries but on the competition of other
ideas.” Gertz, 418 U.S. at 339-40, 41 L. Ed. 2d at 805, 94 S. Ct. at
3007. In Milkovich, the Court clarified that there is no artificial
distinction between opinion and fact, and that a false assertion of fact
can be defamatory even if it is couched in terms of an opinion. Bryson,
174 Ill. 2d at 99-100, citing Milkovich, 497 U.S. at 18-19, 111 L. Ed.
2d at 17-18, 110 S. Ct. at 2705-06. Under Milkovich, a statement is
constitutionally protected only if it cannot be reasonably construed as
stating actual facts. Bryson, 174 Ill. 2d at 100, quoting Milkovich, 497
U.S. at 20, 111 L. Ed. 2d at 19, 110 S. Ct. at 2706. Nonetheless, the
constitutional protection of statements of opinion was recognized in
Gertz. See Solaia Technology, 221 Ill. 2d at 581 (quoting Gertz as
support for the proposition that a statement may be constitutionally
protected as an expression of opinion). In Chapski, this court
considered the “broader protections” provided in Gertz in modifying
the innocent construction rule. Chapski, 92 Ill. 2d at 351-52.
    Tuite also cites Kuwik v. Starmark Star Marketing &
Administration, Inc., 156 Ill. 2d 16, 24 (1993), for the proposition
that qualified privileges protect defamation defendants from liability
even when the allegedly defamatory statement is untrue. But in
Chapski this court considered the availability of various qualified
privileges in deciding to modify the innocent construction rule.
Chapski, 92 Ill. 2d at 351. Thus, the existence of qualified privileges
does not support a decision to abandon the rule now.
    In addition, Tuite notes that defamation plaintiffs must prove that
defamatory speech is false when seeking damages against a media
defendant for speech that is of public concern. Philadelphia
Newspapers, Inc. v. Hepps, 475 U.S. 767, 776-77, 89 L. Ed. 2d 783,
793, 106 S. Ct. 1558, 1564 (1986). This constitutional protection was
not considered in Chapski. Tuite, however, does not specifically
explain how this protection replaces the function served by the
innocent construction rule.
    As previously noted, the innocent construction rule applies only
to per se actions. Mittleman, 135 Ill. 2d at 232. While the rule favors
defendants, the tougher standard is warranted because damages are

                                 -13-
presumed in per se actions. Mittleman, 135 Ill. 2d at 234. We are not
persuaded that the constitutional protections and privileges cited by
Tuite supplant the innocent construction rule. We therefore reject
Tuite’s argument that the innocent construction rule should be
abandoned on this basis.
    As for Tuite’s argument that the innocent construction rule
eliminates the jury’s role in determining the meaning of a statement,
this court addressed that claim in Chapski. We held that the
preliminary determination of whether a statement is capable of a
reasonable innocent construction is a question of law to be resolved
by the court in the first instance. Chapski, 92 Ill. 2d at 352. Whether
the statement was in fact understood to be defamatory is a question
for the jury if the initial determination is resolved in the plaintiff’s
favor. Chapski, 92 Ill. 2d at 352. Thus, the innocent construction rule
does not eliminate the role of the jury as Tuite claims. This argument
does not provide good cause or a compelling reason for this court to
depart from stare decisis.
    We also observe no conflict between the innocent construction
rule and the standards applied to a section 2–615 motion to dismiss.
A section 2–615 motion to dismiss attacks the legal sufficiency of a
complaint based on facial defects. City of Chicago v. Beretta U.S.A.
Corp., 213 Ill. 2d 351, 364 (2004). All well-pleaded facts and
reasonable inferences that can be drawn from those facts are accepted
as true. Bryson, 174 Ill. 2d at 86. The court is to interpret the
allegations in the complaint in the light most favorable to the plaintiff.
Wakulich v. Mraz, 203 Ill. 2d 223, 228 (2003). A cause of action
should not be dismissed under section 2–615 unless it is clear that no
set of facts can be proved under the pleadings that would entitle the
plaintiff to recover. Canel v. Topinka, 212 Ill. 2d 311, 318 (2004).
    In considering a section 2–615 motion to dismiss a defamation per
se claim, the court must accept as true the facts alleged in the
complaint, including the defendant’s publication of a statement. The
court is not, however, required to accept the plaintiff’s interpretation
of the disputed statement as defamatory per se. The meaning of the
disputed statement is not a fact that can be alleged and accepted as
true. Thus, the preliminary construction of the statement “is properly
a question of law to be resolved by the court in the first instance.”
Chapski, 92 Ill. 2d at 352. In construing the statement under the

                                  -14-
innocent construction rule, the court must “give the allegedly
defamatory words their natural and obvious meaning” and interpret
them “as they appeared to have been used and according to the idea
they were intended to convey to the reasonable reader.” Bryson, 174
Ill. 2d at 93. Contrary to Tuite’s contention, in applying the rule the
court does not construe the factual allegations in the light most
favorable to the defendant. Rather, the court determines the legal
question of the preliminary construction of the statement. We,
therefore, find no conflict between the innocent construction rule and
section 2–615.
     Tuite’s final contention in support of his argument that the
innocent construction rule should be abandoned is that the rule
continues to be misapplied. Since the rule was last clarified in Bryson,
the appellate court has applied it in several cases. Tuite has not
identified any specific case since Bryson that he claims misapplied the
rule. We note that this court did find the appellate court erred in
applying the innocent construction rule in one recent case. See Solaia
Technology, 221 Ill. 2d at 582-83. That does not provide a basis for
finding the rule unworkable, however, because any rule of law is
subject to occasional misapplication. In Bryson, decided just 10 years
ago, this court chose to clarify the innocent construction rule rather
than to abandon it. We will not now abandon the rule as unworkable
absent evidence that it has been subject to more than an occasional
misapplication following its clarification.
     In sum, this court has held that the innocent construction rule
advances the constitutional interests of free speech and free press and
encourages the robust discussion of daily affairs. Chapski, 92 Ill. 2d
at 350, citing Dauw, 78 Ill. App. 3d at 71. The rule applies only to
claims of defamation per se, and it is justified due to the presumption
of damages. Mittleman, 135 Ill. 2d at 234. A plaintiff can always
avoid application of the innocent construction rule by seeking to
establish a per quod action. Mittleman, 135 Ill. 2d at 233. We
conclude that the rationale underlying the rule remains valid. Tuite has
not established the good cause or compelling reason required for this
court to depart from stare decisis. Accordingly, we reject Tuite’s
request to abandon the innocent construction rule.




                                 -15-
          B. Application of the Innocent Construction Rule
     Tuite argues that the appellate court erred in finding that the
disputed statements are capable of a reasonable innocent construction.
As previously noted, the preliminary construction of an allegedly
defamatory statement is a question of law. Chapski, 92 Ill. 2d at 352.
Accordingly, our review is de novo. Woods v. Cole, 181 Ill. 2d 512,
516 (1998), citing Lucas v. Lakin, 175 Ill. 2d 166, 171 (1997).
     In considering allegedly defamatory statements under the innocent
construction rule, we reemphasize that courts must interpret the
words “as they appeared to have been used and according to the idea
they were intended to convey to the reasonable reader.” Bryson, 174
Ill. 2d at 93. Courts are not required to strain to find an unnatural
innocent meaning for words when a defamatory meaning is far more
reasonable. Bryson, 174 Ill. 2d at 94. Thus, if the likely intended
meaning of a statement is defamatory, a court should not dismiss the
plaintiff’s claim under the innocent construction rule. In those
circumstances, an innocent construction of the statement would
necessarily be strained and unreasonable because the likely intended
meaning is defamatory. We also note that the innocent construction
rule does not require courts “to espouse a naïveté unwarranted under
the circumstances.” Bryson, 174 Ill. 2d at 94.
     Additionally, this court has emphasized that the context of a
statement is critical in determining its meaning. See Bryson, 174 Ill. 2d
at 93-94; Mittelman, 135 Ill. 2d at 247-48. A given statement may
convey entirely different meanings when presented in different
contexts. Thus, the innocent construction rule requires a writing “to
be read as a whole.” John, 24 Ill. 2d at 442. In this case, we must
consider the entire book in determining the context of the allegedly
defamatory statements. See Flip Side, Inc. v. Chicago Tribune Co.,
206 Ill. App. 3d 641, 651 (1990).
     Double Deal is essentially a series of stories about mafia figures
and their activities. A review of the book shows its context is
organized crime and corruption in the Chicago area and Corbitt’s
involvement in those activities. As Tuite asserts, the book “recounts
story after story of corruption, including within the judicial system.”
The disputed statements must be viewed in the context of the
corruption described repeatedly throughout Double Deal.



                                  -16-
    Given the overwhelming focus on corruption in this book, these
statements cannot reasonably be given an innocent construction. In the
excerpt, defendants asserted that “the FBI had uncovered tons of
evidence,” and three of the key witnesses “knew enough to bury just
about everybody who was anybody in the Outfit.” Defendants asserted
that additional witnesses were “flipping left and right” and “[i]t was
pretty clear that the Chicago Outfit was going to take a major hit.”
These statements, if accurate, indicate that the evidence against
Aiuppa and his codefendants was extremely strong.
    According to the book, Tuite was then paid $1 million in cash to
represent Aiuppa and his codefendants. After Tuite was hired, “all the
guys were sort of semijubilant,” they believed Tuite “had it all
handled,” and “it was like it was a done deal, like they were all going
to be acquitted.” In fact, Aiuppa and his codefendants were so
confident that they would be acquitted in spite of the compelling
evidence of their guilt that they were preparing to celebrate while
waiting for the verdict. In the context of this book about crime and
widespread corruption, these statements naturally indicate that Tuite
was expected to engage in bribery or payoffs to secure the acquittals.
We agree with Justice Wolfson that “[t]he clear message is that Tuite
was ready and able to fix the case, that he was paid to fix it, and that
he did not deliver, something that should have caused a premature end
to his life.” 358 Ill. App. 3d at 901 (Wolfson, J., specially concurring
in part and dissenting in part).
    Defendants, nonetheless, argue that terms such as “better
representation,” “retainer,” “defense money,” and “legal fees” in the
excerpt indicate that Tuite was hired to provide legitimate legal
services rather than to pay bribes. Defendants maintain that it is
reasonable to accept the innocent construction that Tuite was hired on
the basis of his legal skills. We disagree. The isolated use of those
terms does not control the meaning of the excerpt. The context of the
book as a whole significantly colors those terms. Importantly, this
book is not about hiring a lawyer or complimenting Tuite’s skills as an
attorney. The book is a series of stories about corruption, including
corruption within the judicial system. It is not reasonable to believe
defendants intended to convey a story about Tuite’s trial skills given
the context of the book as a whole. It is far more reasonable to believe
defendants intended to convey a story about corruption.


                                 -17-
     Defendants further argue that they explicitly accused other people
of criminal misconduct in the book. Tuite, however, was not explicitly
accused of bribing officials or any other criminal act. Defendants,
therefore, contend that the excerpt is capable of a reasonable innocent
construction.
     We agree that Tuite was not explicitly accused of bribing officials
in the excerpt. The excerpt, however, indicates that Aiuppa and his
codefendants were facing virtually insurmountable evidence in their
pending criminal trial. Nevertheless, after allegedly paying Tuite $1
million in cash from their illegal “skim,” the criminal defendants
considered their acquittals to be “a done deal.” The question naturally
arises as to how Tuite would ensure acquittals with certainty despite
the “tons of evidence” against the criminal defendants. Although the
book does not explicitly describe bribery as the means of achieving
that result, it also does not mention or describe Tuite’s trial skills as
the basis for the criminal defendants’ confidence in their acquittals.
Based on the wording of the excerpt along with the context of the
book as a whole, we believe that a reasonable reader would most
likely conclude this passage was intended to allude to bribery and
corruption of the judicial system. A reasonable reader would likely
conclude that the delivery of $1 million in cash in illegally obtained
funds was not solely for legitimate legal fees, but was, at least in part,
to be used for bribes and payoffs to ensure the acquittals. There is
simply no basis for a reasonable reader to believe that defendants
implicitly intended to compliment Tuite’s trial skills in the middle of
a book about organized crime and corruption.
     As noted, we will not strain to find an innocent meaning for words
when a defamatory construction is far more reasonable. Bryson, 174
Ill. 2d at 94. We conclude that a defamatory construction of the
disputed statements is far more reasonable than any innocent
construction. An innocent construction is incompatible with the
description of the events leading up to and following Tuite’s hiring, as
well as the events chronicled in the remainder of the book. Any
innocent construction of these statements would be strained and
unreasonable. See Bryson, 174 Ill. 2d at 94. Accordingly, we conclude
that the appellate court erred in finding the disputed statements
capable of a reasonable innocent construction.
     Finally, Tuite’s false light invasion of privacy claim was based
upon the defamatory per se nature of the statements. The appellate

                                  -18-
court held that the failure of Tuite’s defamation per se claim required
the dismissal of his false light claim. 358 Ill. App. 3d at 899. Because
we reverse the dismissal of Tuite’s defamation per se claim, it follows
that the dismissal of his false light invasion of privacy claim must also
be reversed.

                          III. CONCLUSION
    For the foregoing reasons, we reverse the judgment of the
appellate court and the circuit court and remand this matter to the
circuit court for further proceedings consistent with this opinion.

                                               Reversed and remanded.

    CHIEF JUSTICE THOMAS and JUSTICE BURKE took no part
in the consideration or decision of this case.

     JUSTICE FREEMAN, concurring in part and dissenting in part:
     I agree with the majority that it is appropriate to reverse the circuit
court’s order dismissing the case. However, I would arrive at that
conclusion by a different route than the majority, because I
respectfully dissent from that portion of the majority opinion which
reaffirms the “innocent construction rule.”
     While I strongly believe in the doctrine of stare decisis, I do not
believe its application in this case is proper for several reasons. First,
the innocent construction rule is, in my view, out of step with the first
amendment jurisprudence of the United States Supreme Court.
Second, I find compelling plaintiff’s arguments–which I do not believe
this court ever to have addressed–that the innocent construction rule
is inherently flawed. The fact that the rule has been rejected by an
overwhelming majority of jurisdictions reinforces my belief. This
court’s own inconsistent application of the rule also demonstrates the
flaws inherent therein, and suggests that the need exists for this court
to revisit the question of the rule’s continued place in our case law.
     To my mind, these facts together constitute sufficient cause for
stare decisis to yield. Stare decisis is a valid and useful rule of thumb,
but as we have long acknowledged, it is not an “inexorable
command.” Chicago Bar Ass’n v. Illinois State Board of Elections,

                                   -19-
161 Ill. 2d 502, 510 (1994). Rather, it is a means to the end of
“ensur[ing] that the law will not merely change erratically, but will
develop in a principled and intelligible fashion.” Chicago Bar Ass’n,
161 Ill. 2d at 510. Prior decisions should not be overruled absent
“good cause” (Moehle v. Chrysler Motors Corp., 93 Ill. 2d 299, 304
(1982)), but good cause exists when the prior decision in question
proves to be unworkable or badly reasoned (People v. Sharpe, 216 Ill.
2d 481, 520 (2005), citing People v. Jones, 207 Ill. 2d 122, 134
(2003)). Nor, we have noted, does it do violence to stare decisis to
overrule a prior decision which the court has been quietly disavowing
since its inception. See People v. Mitchell, 189 Ill. 2d 312, 339 (2000)
(“ ‘explicitly overruling [a prior decision] is not an “erratic” change in
the law. In the eighteen years since [that case], every case interpreting
[it], including today’s majority opinion, has eroded its holding. I
would merely make explicit what this court has done implicitly for the
last eighteen years’ ”), quoting McMahan v. Industrial Comm’n, 183
Ill. 2d 499, 518 (1998) (Heiple, J., specially concurring).
     A brief review of the history of the innocent construction rule is
in order. We initially adopted the rule in 1964, in John v. Tribune Co.,
24 Ill. 2d 437 (1962). There, we stated in “obiter dictum” (Chapski
v. Copley Press, 92 Ill. 2d 344, 347-48 (1982)) that
             “the language in defendant’s articles is not libelous of
         plaintiff when the innocent construction rule is consulted. That
         rule holds that the article is to be read as a whole and the
         words given their natural and obvious meaning, and requires
         that words allegedly libelous that are capable of being read
         innocently must be so read and declared nonactionable as a
         matter of law.” John, 24 Ill. 2d at 442.
We did not offer any rationale for adopting the rule, despite the fact
that we had made Illinois an outlier by doing so. See, e.g., Comment,
The Illinois Doctrine of Innocent Construction: A Minority of One,
30 U. Chi. L. Rev. 524 (1963). Commentators subsequently
recognized that the rule could have the beneficial effect of mitigating
the doctrine of strict liability in the law of defamation (30 U. Chi. L.
Rev. at 538-39), but that doctrine was abolished 10 years after John,
over 30 years prior to the present day. Chapski, 92 Ill. 2d at 350,
citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 41 L. Ed. 2d 789,
94 S. Ct. 2997 (1974).


                                  -20-
     Approximately 20 years after John, this court decided Chapski.
There, we debated whether to persist with the innocent construction
rule. Recognizing that the rule had been applied in wildly divergent
ways by our appellate court, the strongest argument this court could
muster in defense of the innocent construction rule was “that it
comports with the constitutional interests of free speech and free press
and encourages the robust discussion of daily affairs.” Chapski, 92 Ill.
2d at 350, citing Dauw v. Field Enterprises, Inc., 78 Ill. App. 3d 67,
71 (1979). Nevertheless, we also acknowledged in Chapski that since
John had been decided, there had come broader general protection for
first amendment interests. Chapski, 92 Ill. 2d at 351 (citing Gertz v.
Robert Welch, Inc., 418 U.S. 323, 41 L. Ed. 2d 789, 94 S. Ct. 2997
(1974), and New York Times Co. v. Sullivan, 376 U.S. 254, 11 L. Ed.
2d 686, 84 S. Ct. 710 (1964) (abolishing doctrine of strict liability for
both private and public plaintiffs, respectively)). We also recognized
the existence of “various privileges” protective of free speech.
Chapski, 92 Ill. 2d at 351 (citing Colson v. Stieg, 89 Ill. 2d 205, 209
(1982), Catalano v. Pechous, 83 Ill. 2d 146, 167-68 (1980), Blair v.
Walker, 64 Ill. 2d 1 (1976), Farnsworth v. Tribune Co., 43 Ill. 2d 286
(1969), Zeinfeld v. Hayes Freight Lines, Inc., 41 Ill. 2d 345 (1968),
and Restatement (Second) of Torts §§583 through 613 (1977)). We
accordingly concluded that the rule’s protection was sufficiently less
compelling that we could modify the rule as announced in John to
clarify that
        “a written or oral statement is to be considered in context,
        with the words and the implications therefrom given their
        natural and obvious meaning; if, as so construed, the statement
        may reasonably be innocently interpreted or reasonably be
        interpreted as referring to someone other than the plaintiff it
        cannot be actionable per se. This preliminary determination is
        properly a question of law to be resolved by the court in the
        first instance; whether the publication was in fact understood
        to be defamatory or to refer to the plaintiff is a question for
        the jury should the initial determination be resolved in favor of
        the plaintiff.” Chapski, 92 Ill. 2d at 352, citing Troman v.
        Wood, 62 Ill. 2d 184, 189 (1975).
We have applied the rule numerous times since Chapski but have
never since explicitly modified it. See, e.g., Solaia Technology, LLC
v. Specialty Publishing Co., 221 Ill. 2d 558 (2006); Bryson v. News

                                  -21-
America Publications, Inc., 174 Ill. 2d 77, 90, 93 (1996); Kolegas v.
Heftel Broadcasting Corp., 154 Ill. 2d 1, 11 (1992); Mittelman v.
Witous, 135 Ill. 2d 220 (1989); Costello v. Capital Cities
Communications, Inc., 125 Ill. 2d 402 (1988). Nor have we, since
Chapski, expressly addressed any challenge to the rule, so far as I am
aware.
     The first reason that I believe stare decisis must yield in this case
is that the innocent construction rule is out of step with United States
Supreme Court precedent involving defamation and the first
amendment’s protection of free speech. It is outdated. That is not to
say that “robust discussion of daily affairs” (Chapski, 92 Ill. 2d at 350)
has become passé, but as the Supreme Court has long recognized, free
speech is not the only societal interest at issue in defamation actions.
“If it were, this Court would have embraced long ago the view that
publishers and broadcasters enjoy an unconditional and indefeasible
immunity from liability for defamation.” Gertz, 418 U.S. at 341, 41 L.
Ed. 2d at 806, 94 S. Ct. at 3007. Rather, that interest is in tension
with the individual’s interest in maintaining his good name against
defamatory falsehood. Gertz, 418 U.S. at 341, 41 L. Ed. 2d at 806, 94
S. Ct. at 3008. Thus, the simple fact that the innocent construction
rule favors free speech (see slip op. at 15, citing Chapski, 92 Ill. 2d at
350) is not sufficient reason to prefer it.
     Moreover, as first amendment jurisprudence has evolved, the
United States Supreme Court has provided a great deal of additional
protection to free speech which did not exist at the time of John or
Chapski. Sullivan and Gertz were, of course, landmark cases in
defamation law which were decided after John but before Chapski.
They did away with the doctrine of strict liability in defamation
actions, and we took them into account when we modified the rule in
Chapski. See Chapski, 92 Ill. 2d at 351. But the Court has announced
numerous significant decisions since Chapski, as plaintiff notes in his
brief to this court. For instance, the Court has ruled that when the
speech at issue concerns a matter of public importance, the burden is
on the plaintiff to prove the speech false (rather than truth being an
affirmative defense which the defendant must raise and prove) even
when the plaintiff is not a public figure. Philadelphia Newspapers,
Inc. v. Hepps, 475 U.S. 767, 776, 89 L. Ed. 2d 783, 792, 106 S. Ct.
1558, 1563 (1986). The Court has erected an absolute bar to recovery
for any speech which cannot “reasonably have been interpreted as

                                  -22-
stating actual facts” about a public figure. Hustler Magazine v.
Falwell, 485 U.S. 46, 50, 99 L. Ed. 2d 41, 48, 108 S. Ct. 876, 879
(1988). And, as the majority recognizes, Milkovich v. Lorain Journal
Co., 497 U.S. 1, 111 L. Ed. 2d 1, 110 S. Ct. 2695 (1990), wrought
yet another change in defamation law. There, the Court disavowed the
statement in Gertz that “[h]owever pernicious an opinion may seem,
we depend for its correction not on the conscience of judges and juries
but on the competition of other ideas” (see Gertz, 418 U.S. at 339-40,
41 L. Ed. 2d at 805, 94 S. Ct. at 3007) as mere “dictum” which was
not “intended to create a wholesale defamation exemption for
anything that might be labeled ‘opinion.’ ” Milkovich, 497 U.S. at 18,
111 L. Ed. 2d at 17, 110 S. Ct. at 2705. Rather, Milkovich clarified,
the question is whether the statement is “provable as false,” at least
with respect to speech on matters of public concern involving a media
defendant. Milkovich, 497 U.S. at 19-20, 111 L. Ed. 2d at 18, 110 S.
Ct. at 2706.
     A comprehensive dissertation on defamation law since 1964 is
well beyond the scope of this partial dissent. But what is apparent
even from the above cursory survey is that a number of factors come
into play in balancing free speech concerns against the rights of the
individual against defamation. The calculus turns on such variables as
whether the plaintiff is a public figure, whether defendant is a member
of the media, and the degree of public interest in the subject matter of
the allegedly defamatory speech at issue. Although some of these
permutations had been settled at the time Chapski was decided, not all
had.
     What is further apparent is that the innocent construction rule is
blind to all of the above distinctions. We have applied the rule when
the defendant is a member of the media (Solaia Technology, 221 Ill.
2d 558 (trade magazine); Bryson, 174 Ill. 2d 77 (national magazine))
and when the defendant is a private individual (Mittelman, 135 Ill. 2d
220 (member of board of directors of plaintiff’s law firm)). The rule
is in equal force when the plaintiffs are public figures (Catalano v.
Pechous, 83 Ill. 2d 146 (1980) (city aldermen)) and when the plaintiff
is a private individual (Bryson, 174 Ill. 2d 77 (private individual living
in a small town in southern Illinois)). Nor does my review of our case
law evince any attempt to take into account the degree of public
interest in the subject matter of the speech at issue. The rule is wholly
insensitive to the complex context-sensitive balance between the

                                  -23-
public’s interest in free speech and the individual’s interest in his good
name, unsullied by falsehood. So far as I can see, the innocent
construction rule is nothing more than a thumb on the scale on the
side of the defendant in every per se defamation case. It is out of step
with the delicate balances inherent in defamation law and this alone
constitutes sufficient reason to overrule it, stare decisis
notwithstanding.
    My second basis for finding cause to depart from stare decisis
deals with the very operation of the innocent construction rule. Not
only is it out of step with defamation law generally–a sledgehammer
where a scalpel is called for–it is intrinsically logically flawed and
inconsistent with our general standards applicable at the dismissal
stage of lawsuits. The majority purports to address these concerns, but
I believe it falls short.
    Plaintiff argues that by its terms, the innocent construction rule
does away with the role of the jury, and he is correct. According to
the rule, at the dismissal stage, the court must answer the threshold
question of whether, as a matter of law, a statement can reasonably be
read innocently. If the answer is yes–i.e., the statement can be read
innocently–the case never goes to a jury. Only if the answer is no–i.e.,
the statement cannot reasonably be read innocently–does the case
proceed. That is, a jury will only be allowed to decide whether a
statement was actually innocent or defamatory if the court has already
decided as a matter of law that the statement cannot reasonably be
read innocently. Chapski, 92 Ill. 2d at 352. No jury finding in favor
of a defendant should be allowed to stand, given that for the case to
get to the jury, the court must already have found as a matter of law
that the statement cannot reasonably be read innocently.
    As plaintiff notes in his brief, commentators have described this
flaw in the rule for decades. Shortly after Chapski, commentators
noted:
             “The primary flaw in the innocent construction rule is its
         illogical method for determining which statements are to be
         nonactionable as a matter of law and which are to be sent to
         a jury. Under the rule as applied in John, allegedly defamatory
         words capable of being read innocently must be so read and
         declared nonactionable by the judge as a matter of law.
         Therefore, only those statements which the court determines
         are incapable of any innocent construction are to be sent to the

                                  -24-
        jury for a determination of whether they were understood to
        be defamatory. Under this procedure, however, if a judge
        determines that no innocent construction exists, there is
        nothing left for the jury to determine. In theory, though
        apparently not in actual practice, the plaintiff should then be
        entitled to judgment as a matter of law. Alternatively, the
        judge should be compelled to enter a directed judgment or
        judgment notwithstanding the verdict if the issue is submitted
        to the jury and the jury determines otherwise.” L. Malone &
        R. Smolla, The Future of Defamation in Illinois after Colson
        v. Stieg and Chapski v. Copley Press, Inc., 32 DePaul L. Rev.
        219, 277 (1983).
The same fact was observed just prior to Chapski:
            “[T]here should never be a jury trial in Illinois on the
        nature of the words. For, if the words are reasonably capable
        of innocent meaning, the trial judge should dismiss the case.
        The only other kind of case will be a situation in which the
        words are not capable of any reasonably innocent meaning.
        Therefore, the trial judge should enter a judgment for the
        plaintiff, at least on the meaning of the words, because no
        reasonable jury by definition could ever find the words to be
        innocent.” M. Polelle, The Guilt of the “Innocent
        Construction Rule” in Illinois Defamation Law, 1 N. Ill. U.
        L. Rev. 181, 214 (1981).
Indeed, commentators have been making the same observation since
John:
        “If literally applied, [the innocent construction rule] would
        seem practically to eliminate the jury from the determination
        of the defamatory quality of ambiguous language. If the words
        are capable of an innocent construction, the defendant is
        entitled to a directed verdict. If there is no innocent
        construction that can be derived from the publication then
        there is no question of fact as to its defamatory character, and
        it should be declared defamatory as a matter of law. Either
        way there would be no question to be submitted to the jury.”
        30 U. Chi. L. Rev. at 531.
See also R. Smolla, Law of Defamation 2d §4.22, at 4–38.8 (1999)
(noting that the innocent construction rule, “which is often internally


                                 -25-
contradictory, confusing, and on the whole significantly biased in
favor of defendants, has produced some bizarre results, and has come
in for substantial criticism”).
    The majority suggests that we answered this objection in Chapski.
See slip op. at 13-14. I respectfully disagree. In Chapski we never
professed to address the argument that the rule did away with the
jury’s role. It is not clear the argument was even raised in the case,
despite the objection having been voiced by commentators since the
rule’s inception. To the contrary, the only argument against the rule
which we acknowledged in Chapski was that when applying it, courts
failed to interpret statements reasonably. Chapski, 92 Ill. 2d at 350-
51. Moreover, even if the argument was raised in Chapski and
rejected sub silentio, the response is that then, as now, a majority of
this court failed to come to grips with the heart of the objection. To
say that the case goes to the jury if it has not been dismissed is
technically true, but the point of the objection is that once a case has
survived dismissal under the innocent construction rule there is
nothing left for the jury to decide, because the court must already
have ruled as a matter of law that it would be unreasonable to
interpret the statements as anything but defamatory.
    Plaintiff also argues that the rule is inconsistent with the standards
we otherwise apply at the dismissal stage. Again, plaintiff’s point is
well-taken. As the majority correctly summarizes, at the dismissal
stage “[A]ll well-pleaded facts and reasonable inferences that can be
drawn from those facts are accepted as true.” Moreover, “[t]he court
is to interpret the allegations in the complaint in the light most
favorable to the plaintiff,” dismissing the cause of action only if “it is
clear that no set of facts can be proved under the pleadings that would
entitle the plaintiff to recover.” Slip op. at 14. The majority reasons
that the innocent construction rule is consistent with these principles
because although “the court must accept as true the facts alleged in
the complaint,” the court “is not, however, required to accept the
plaintiff’s interpretation of the disputed statement as defamatory per
se. The meaning of the disputed statement is not a fact that can be
alleged and accepted as true.” (Emphasis in original.) Slip op. at 14.
Rather, the court “ ‘give[s] the allegedly defamatory words their
natural and obvious meaning’ and interprets them ‘as they appeared
to have been used and according to the idea they were intended to


                                  -26-
convey to the reasonable reader.’ ” Slip op. at 14, quoting Bryson,
174 Ill. 2d at 93.
    This recitation of the rules ordinarily applicable at the dismissal
stage and what occurs pursuant to the innocent construction rule
seems to me sufficient to demonstrate the incompatibility to which
plaintiff directs our attention. I agree with the majority that it would
be inappropriate to treat the plaintiff’s interpretation of a statement as
a fact which must be assumed to be true. However, if the meaning of
a statement is not a “fact” to be “alleged,” then how is the trial court
to arrive at a conclusion regarding the statement’s meaning? Clearly,
the court must interpret the statement, inferring its meaning from the
context in which it was made. And thus, by the rules the majority
cites, any doubt regarding the statement’s meaning should be resolved
in plaintiff’s favor. See slip op. at 14 ( “All well-pleaded facts and
reasonable inferences that can be drawn from those facts are accepted
as true. [Citation.] The court is to interpret the allegations in the
complaint in the light most favorable to the plaintiff” (emphases
added)). But under the innocent construction rule, no preference is
given for that interpretation of the statement which support’s
plaintiff’s complaint. To the contrary, any doubt about the statement’s
meaning is resolved in the defendant’s favor because if the defendant’s
interpretation of the statement is reasonable, the case is dismissed.
This is not an appropriate standard at the dismissal stage.
    To say it another way, the innocent construction rule comes into
play when there are two reasonable ways in which a statement could
be interpreted, one of which is defamatory and one of which is not. In
such a situation, the court is required to dismiss the action rather than
allowing the case to go to the jury. This is clearly different than all
other civil actions, in which, at the dismissal stage, if there are two
reasonable ways to resolve a factual dispute, one favoring plaintiff and
the other favoring defendant, the court must deny the motion to
dismiss, sending the case to the jury to resolve the factual dispute. The
majority’s statement that the rule does not require a court to “construe
the factual allegations in the light most favorable to the defendant” is,
again, technically true but misses the thrust of the argument. A court
does not have to draw inferences in the defendant’s favor, because
according to the innocent construction rule, the entire case must be
decided in defendant’s favor as a matter of law if the defendant’s
position is even reasonable. Plaintiff’s point is that in all cases except

                                  -27-
defamation, the question at the dismissal stage is, Is it reasonably
possible that the plaintiff will be able to prove his case? If so, the case
must proceed. In defamation, by contrast, the question is, Is it
reasonably possible that the plaintiff’s case could fail? If so, the case
must be dismissed without the plaintiff ever having the opportunity to
put his case before a jury of his peers.
     By contrast, the reasonable construction rule suffers none of these
defects. Application of the reasonable construction rule requires a
court at the dismissal stage to determine whether there is any
reasonable way to interpret the statement in a defamatory manner. If
the statement can reasonably be so interpreted, the case proceeds, and
the jury must ultimately determine if the statement was actually
defamatory. Only if it is not reasonably possible to interpret the
statement as defamatory is the case dismissed. Slip op. at 12; see also
James v. Gannett Co., 40 N.Y.2d 415, 419, 353 N.E.2d 834, 837-38,
386 N.Y.S.2d 871, 874 (1976). This rule comports with our normal
rules applicable at the dismissal stage, and leaves a question for the
jury to decide if the case does actually go to the jury.
     I believe that these inherent flaws in the rule constitute another
sufficient reason to abandon it despite stare decisis. See Sharpe, 216
Ill. 2d at 519; Jones, 207 Ill. 2d at 134 (good cause to overrule a prior
decision exists when the prior decision is unworkable or badly
reasoned). I see no indication that this court has ever considered these
deficiencies in the rule. We certainly did not do so in John, where we
adopted the rule in dictum in one paragraph with no analysis, nor did
we do so in Chapski, where the only challenge we addressed was the
fact that courts applying the rule interpreted statements unreasonably,
nor in any other decision applying the rule. The rule is badly reasoned
and illogical, and should be done away with for this reason alone, let
alone the fact that it is also badly out of step with evolving defamation
and first amendment jurisprudence.
     Another virtue of the reasonable construction rule is that it is
followed by the vast majority of jurisdictions. The Restatement and
Dobbs both state simply that it is the judge’s function to determine
whether the words are capable of being understood as defamatory,
and the jury determines whether they were actually defamatory.
Restatement (Second) of Torts §614, at 311 (1977); 2 D. Dobbs,
Torts §404, at 1131 (2001). Neither even mentions another approach.
A leading treatise says that the reasonable construction rule has been

                                   -28-
adopted by “every jurisdiction in the United States save Illinois.” R.
Smolla, Law of Defamation 2d §4.21, at 4–38.5 (1999). But see R.
Sack, Sack on Defamation §2.4.14, at 2–62-2–63 (3d ed. rev. 2004)
(innocent construction rule is the law not only in Illinois but also in
“Ohio and, perhaps, in Missouri, New Mexico, and Montana”). Some
jurisdictions, such as New York, appear always to have followed the
reasonable construction rule (see, e.g., James, 40 N.Y.2d at 419, 353
N.E.2d at 837-38, 386 N.Y.S.2d at 874), while others, such as
California, once followed the innocent construction rule but
abandoned it in favor of the reasonable construction rule (MacLeod
v. Tribune Publishing Co., 52 Cal. 2d 536, 343 P.2d 36 (1959)).
    I would not necessarily find our uniqueness alone to be sufficient
reason to abandon our prior precedent. I believe it is no vice to hold
fast to a well-reasoned rule, even if other jurisdictions do not agree.
But in this case, I believe the rule Illinois follows is not well reasoned,
and its almost universal rejection by our sister States tends to support
that view.
    Finally, I note that the innocent construction rule has been fraught
with inconsistency since its inception. Our modification of the rule in
Chapski provides one example of this, of course. Moreover, despite
this court’s express statement in Chapski that our holding there
“modified” the rule as announced in John, we have been inconsistent
about whether Chapski did in fact modify the rule. Compare, e.g.,
Bryson, 174 Ill. 2d at 93 (parenthetically characterizing Chapski as
“modifying” John), with Anderson v. Vanden Dorpel, 172 Ill. 2d 399,
416 (1996) (“ ‘it is hardly tenable that prior to Chapski an innocent
construction could be unreasonable. In short, a reasonable innocent
construction was always the mandate of John v. Tribune Co. and was
applied in the numerous defamation cases which are John’s progeny’ ”
(emphases in original)), quoting Harris Trust & Savings Bank v.
Phillips, 154 Ill. App. 3d 574, 581 (1987). Yet another apparent
inconsistency may be observed within the instant case. The majority
cites approvingly the holding in Mittelman that we do not “balance”
differing constructions of the statement at issue. See slip op. at 9-10,
citing Mittelman, 135 Ill. 2d at 232. Yet in applying the rule in this
case the majority “conclude[s] that a defamatory construction is far
more reasonable than any innocent construction.” (Emphasis added.)
Slip op. at 18.


                                   -29-
    The innocent construction rule was adopted, in dictum, at a time
when defamation was a strict liability cause of action, with little
protection for the speaker. Since then, not only has strict liability been
entirely repudiated, but defamation law has become increasingly
complex, taking into account the status of both parties involved as
well as the nature of the speech at issue. But the innocent construction
rule has remained unchanged, a simple blanket layer of protection for
defendants no matter what the circumstance. Moreover, even if the
law had not changed, the rule has from its inception been logically
flawed and inconsistent with our general rules concerning motions to
dismiss. It has been repudiated by all, or nearly all, other jurisdictions
in the country. Further, this court has had to amend the rule in the
past, and continues to apply it inconsistently. For all these reasons, in
this case, I believe that stare decisis should yield, and the innocent
construction rule should at long last be consigned to its rightful place
in the scrap heap of Illinois legal history. Accordingly, I respectfully
dissent from this portion of the majority opinion.
    However, I agree with the result reached by the majority. For if
we were to adopt the reasonable construction rule, as I advocate, I
would conclude that it is reasonably possible to interpret the
statements at issue in a defamatory fashion. Thus according to that
rule the appropriate resolution of this case would be to reverse and
remand for further proceedings, the same result the majority reaches
through its application of the innocent construction rule. Accordingly,
I concur in the majority’s result.




                                  -30-